           Case 3:19-cv-00104-RCJ-WGC Document 29 Filed 09/17/20 Page 1 of 3


1    AARON D. FORD
       Attorney General
2    PETER E. DUNKLEY, Bar No. 11110
       Senior Deputy Attorney General
3    MEREDITH N. BERESFORD, Bar No. 13308
       Deputy Attorney General
4    State of Nevada
     Public Safety Division
5    100 N. Carson Street
     Carson City, NV 89701-4717
6    Tel: (775) 684-1120
     E-mail: mberesford@ag.nv.gov
7
     Attorneys for Defendants
8    Isidro Baca, Gaylene Fukagawa, Marsha Johns,
     John Keast, Martin Naughton, Candis Rambur,
9    and Joseph Walls

10

11                                   UNITED STATES DISTRICT COURT

12                                         DISTRICT OF NEVADA

13   RUBEN GUZMAN,
                                                                Case No. 3:19-cv-00104-RCJ-WGC
14                          Plaintiff,
                                                                    ORDER GRANTING
15   vs.                                                        MOTION FOR EXTENSION OF
                                                              DISPOSITIVE MOTION DEADLINE
16   BRIAN WARD et al.,                                            TO OCTOBER 1, 2020
                                                                      (Second Request)
17                          Defendants.
18            Defendants, Isidro Baca, Gaylene Fukagawa, Marsha Johns, John Keast, Martin Naughton, and

19   Candis Rambur, and Joseph Walls, by and through counsel, Aaron D. Ford, Attorney General of the

20   State of Nevada, and Peter E. Dunkley, Senior Deputy Attorney General, on behalf of Meredith N.

21   Beresford, Deputy Attorney General, hereby move this Court for an Order Extending the Dispositive

22   Motion Deadline to October 1, 2020.

23                          MEMORANDUM OF POINTS AND AUTHORITIES

24   I.       ARGUMENT

25            Defendants respectfully request an extension of time to October 1, 2020 to file dispositive

26   motions from the current deadline of September 17, 2020. Counsel for Defendants has nearly

27   completed the Motion for Summary Judgment but on September 16, 2020, due to unexpected

28   complications related to infrastructure updates at the Office of the Attorney General, several Deputies


                                                       1
        Case 3:19-cv-00104-RCJ-WGC Document 29 Filed 09/17/20 Page 2 of 3


1    Attorney General do not have access to their computers and network resources, which has prevented

2    DAG Beresford’s access to the system in order to finalize the Motion and exhibits. Out of an

3    abundance of caution, Counsel requests two weeks to complete the Motion and prepare outstanding

4    exhibits to permit time for the Office infrastructure to be completed.

5           Further, this request is also further complicated because of the recent quarantine measures

6    imposed in response to the COVID-19 virus pandemic which preclude DAGs from the majority of their

7    in-office access. Namely, Governor Sisolak issued a “stay at home” directive on April 1, 2020, whereby

8    Deputy Attorneys General and other staff are required to utilize home-based working arrangements. As

9    a result, the already limited staff at the Office of the Attorney General is rendered less efficient due to

10   limited access to Virtual Private Networks (VPN) and lack of remote document access. Counsel for

11   Defendants is only permitted to be in the office two days per week.

12          Federal Rule of Civil Procedure 6(b)(1) governs extensions of time and provides as follows:

13   When an act may or must be done within a specified time, the court may, for good cause, extend the

14   time: (A) with or without motion or notice fi the court acts, or if a request is made, before the original

15   time or its extension expires; or (B) on motion made after the time has expired if the party failed to act

16   because of excusable neglect.

17          The requested extension of time should afford Defendants adequate time to reestablish the

18   necessary access to the Motion and exhibits and file the Motion for Summary Judgment in this case.

19          For these reasons, Defendants respectfully request a 14-day extension of time from the current

20   deadline to file a motion for summary judgment in this case, with a new deadline to and including

21   Thursday, October 1, 2020. Likewise, Defendants respectfully request that the Court revise the

22   deadline for the joint pretrial order to be modified accordingly as set forth below.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                                         2
      Case 3:19-cv-00104-RCJ-WGC Document 29 Filed 09/17/20 Page 3 of 3


1                              Proposed Schedule for Remaining Deadlines

2         Dispositive motion deadline                                          October 1, 2020

3         Joint pretrial order (if no dispositive motions pending)*            November 2, 2020

4         *Or 30 days after the decision of any pending dispositive motions.

5         DATED this 16th day of September, 2020.

6                                               AARON D. FORD
                                                Attorney General
7
                                                By:        /s/ Peter E. Dunkley
8                                                         PETER E. DUNKELY, Bar No. 11110
                                                          Senior Deputy Attorney General
9                                                         MEREDITH N. BERESFORD, Bar No. 13308
                                                          Deputy Attorney General
10
                                                          Attorneys for Defendants
11

12
     IT IS SO ORDERED.
13
     DATED: September 17, 2020.
14
                                              __________________________________
15                                            UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      3
